DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/22 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/8/22 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed 1/5/22 has been entered. Claims 17-22 remain pending in the application, Claims1-16 have been withdrawn, and Claim 23 is new. The objection previously set forth in the Final Office Action mailed 8/5/21 has been withdrawn.  

Response to Arguments
Applicant’s arguments with respect to claims 17 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP 2011-253078)1, cited by applicant.  
Regarding Claim 17: Sato teaches an optical filter (fig 1) comprising: at least tow optical elements that each comprise a substrate with two opposing major surfaces (11 & 12), the at least two optical elements being held adjacent to each other by a surface-covering adhesive layer for holding the at least two optical elements at a predefined distance (13, ¶21 can substitute adhesive for spacer), wherein the optical filter is a band pass filter (¶16) with at least one light transmitting spectral range and at least one light blocking spectral range (fig 8), and wherein the optical filter is assembled or refined to have at least one of said two opposing major surfaces being re-coated using sputter deposition (¶17). Sato does not specifically teach a TWD for at least one test wavelength being less than half of said at least one test wavelength or a variation of a characteristic wavelength over an aperture area less than +0.25. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). These claim limitations are considered function limitations which do not distinguish the claim structure from the prior art. Absent showing unobvious structural differences it appears, prima facie, that the prior art Sato discloses all the claimed structure that is capable of performing the recited claim functions. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum range or workable ranges involves only routine skill in the art. In re Aller
Regarding Claim 18: Sato discloses the invention as described in Claim 17, and further teaches a transmittance that transitions between said at least one light-transmitting spectral range and said at least one light blocking spectral range with an edge steepness of less than 2 percent (fig 8).  
Regarding Claim 19: Sato discloses the invention as described in Claim 17 and further teaches wherein at least one of said two opposing major surfaces is coated with at least one optical layer (¶17). 
Regarding Claim 20: Sato discloses the invention as described in Claim 17 and further teaches the substrate being an optical glass (¶17).  
Regarding Claim 21: Sato discloses the invention as described in Claim 17 and further teaches the substrate being flat (fig 1, ¶20).  
Regarding Claim 23: Sato teaches an optical filter (fig 1) comprising: at least two optical elements that each comprise a substrate with two opposing major surfaces (11 & 12), the at least two optical elements being held adjacent to each other by spacers (13) so that the optical filter is able to be disassembled (¶21 implied by “in order to install”), wherein the optical filter is a band pass filter (¶16) with at least one light transmitting spectral range and at least one light blocking spectral range (fig 8), and wherein the optical filter is assembled or refined to have at least one of said two opposing major surfaces being re-coated using sputter deposition (¶17). Sato does not specifically teach a TWD for at least one test wavelength being less than half of said at least one test wavelength or a variation of a characteristic wavelength over an aperture area less than +0.25. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). These claim limitations are considered function limitations which do not distinguish the claim structure from the prior art. Absent showing unobvious structural differences it appears, prima facie, that the prior art Sato discloses all the claimed structure that is capable of performing the recited claim functions. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum range or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955). 




Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP 2011-253078)2, cited by applicant, in view of Johnson (US 2003/0133208), previously cited.
Regarding Claim 22:  Sato discloses the invention as described in Claim 17 but does not specifically teach an aperture area of at least 1225 square millimeters. However, in a similar field of endeavor, Johnson teaches the optical filter with an aperture (fig 5) where the inner diameter is selected to provide a desired effect (63). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include an aperture area of at least 1225 square millimeters for the purpose of allowing electromagnetic energy to be propagated through at least a portion of the filter (¶63) since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum range or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Further, it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPRQ 237 (CCPA 1955). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237. The examiner can normally be reached Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/28/22


    
        
            
        
            
        
            
        
            
    

    
        1 Reference is being made to the EPO translation provided by applicant 
        2 Reference is being made to the EPO translation provided by applicant